Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 04/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-12 are currently pending. 

Response to Arguments
With regard to 112(b) rejection:
Applicant has amended Claims 1 & 12 to resolve the clarity of the relative terms “specific” and “specific amount of gas” by removing the terms.  The 112(b) rejection of the claims regarding the relative terms is withdrawn.

Applicant has amended Claims 1 & 12 to resolve the clarity of the terms “metabolism” and “amount is inhaled per unit time” since they are subjective terms.  Applicant has removed the terms and the 112(b) rejection of the claims is withdrawn.

Applicant has amended Claims 8 & 9 to resolve the issues of antecedent basis.  The 112(b) rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 - 12 have been considered but are moot because the arguments are directed to amended limitations that have not been previously Claims 1 & 12 to add features not previously examined such as details of measuring exposure thresholds.
Applicant’s arguments and amendments with regard to Claims 1-12 have been considered in light of the new reference of Richter and Consadori.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over RIchter (US 20190154551; “Richter”) in further view of Consadori (US 5526280: “Consadori”).


Claim 1: Richter discloses a VOC (volatile organic compound) detecting and warning method [0029 he sensor may be configured to sense at least one ambient air component from the group of carbon monoxide (CO), carbon dioxide (CO.sub.2), nitrogen (N), nitrous oxide (N.sub.2O), volatile organic compounds (VOC), humidity and fine dust. That is, the sensor may, for example, sense if such an ambient air component is present, and the sensor may also determine the concentration of this ambient air component], comprising steps of: (a) providing a miniature actuating-and-sensing module (Figs. 2: micro actuator device 1) [0057  Furthermore, a micro fluid actuator 5 is arranged in the mobile device 1. The micro fluid , wherein the miniature actuating-and-sensing module (1) comprises a gas transportation actuator (Fig. 2: 2 inlet and 6-8 membrane, operating means and carrier), a gas sensor (Fig. 2:  sensor 4) a computing device [0040] and a transmission module [0040 mobile phone is computing device sends signal data to computing device]; (b) performing a gas-guiding and monitoring operation [Abstract:  a micro fluid actuator connected downstream of the sensor, configured, in the suction stroke, to suck in fluid through the fluid channel and to transport the same towards the sensor, and, in the pressure stroke, to transport the sucked-in fluid through said fluid channel back towards the opening] &  [0056-0057], wherein the gas transportation actuator (Fig. 2: 2 inlet and 6-8 membrane, operating means and carrier) is enabled to guide an amount of gas to the gas sensor (4) [0056-0057],, and the gas sensor (4) monitors a volatile organic compound [0081] of the amount of the gas in each monitoring time interval [0044 10msec for a single sampling interval]  and obtains each monitored value corresponding thereto [0083 provides the micro fluid actuator 5 which sucks in the ambient air through the opening 2. Thus, the sucked.in ambient air flows substantially faster to the sensor 4 which, on the other hand, may generate signals more quickly]. 

Richter does not explicitly disclose the computing device is a microprocessor and the microprocessor performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit  and where values during the time unit are added up to obtain an exposure value by the microprocessor; and (d) performing a comparing and warning operation, wherein  the 

Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches a microprocessor (Fig. 1: microprocessor 10) and the microprocessor (Fig. 1: microprocessor 10) he microprocessor performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit [Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings. Readings older than 90 minutes are subtracted from the sum of the last 60 concentration values, and the newly read concentration value is added to the sum of the last 60 concentration values] monitors values during the time unit [Col. 10 lines 19-42:  If CO levels that are above the lower calibration limit are encountered, microprocessor IC1 will calculate the exposure level and maintain a total exposure record over the last 60 CO concentration readings. Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings. Readings older than 90 minutes are subtracted from the sum of the last 60 concentration values, and the newly read concentration value is added to the sum of the last 60 concentration values. An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time] are added up to obtain an exposure value by the microprocessor (Fig. 1: microprocessor 10) [Col. 5 lines 23-50:  A sum is taken over the concentration levels in the concentration memory array. The sum over the array corresponds to a gas exposure over a period of time. If the sum of the concentration level memory array is indicative of an imminent toxic concentration of the identified gas, both an audible alarm and a visual indicator will be exhibited by the inventive gas detection system. The measured and stored level of concentration of the identified gas is visually displayed, preferable using a three-color LED, where red and green sequential color patterns are indicative of the ; and (d) performing a comparing and warning operation, wherein  the  (Fig. 1: microprocessor 10) [Col. 10 lines 19-42:  An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time], wherein if the exposure[Col. 10 lines 30-42:   Visual display LED2 performs the function of a display means. As intended herein, the display means may be any device which enables the operating personnel to observe the concentration levels and exposure values calculated by the microprocessor. Thus, the display means may be a device such as a cathode ray tube, an LCD display, a chart recorder, or any other device performing a similar function. In the preferred mode, the display means is a low cost three color LED, such as that depicted by LED2 in FIG. 2A], thereby providing a user with a protective measure to the user [Col. 3 lines 15-22:   Gas detectors systems whose purpose is to protect against human hazards have their goal to keep the level of CO that is inhaled by human to a safe amount. Inhaled CO becomes COHb in the blood of an inhaling human. COHb in the blood is a function of both CO concentration and inhaling over time].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s method of processing VOC exposures to determine an exposure threshold and notify a user of the exposure and use the microprocessor and programming with Richter’s VOC detections because summing up the exposures improves the accuracy in obtaining a monitored hazardous exposure threshold level by providing values of sustained exposure over transient exposures [Consadori Col. 3 lines 15-30].

Claim 2. Dependent on the VOC detecting and warning method according to claim 1.  Richter discloses a miniature actuating-and-sensing module (Figs. 2: micro actuator device 1) [0057 Furthermore, a micro fluid actuator 5 is arranged in the mobile device 1. The micro fluid actuator 5 is also coupled to the fluid channel 3. The micro fluid actuator 5 is arranged downstream of the sensor]. 

Richter does not explicitly disclose the actuating-and-sensing module to issue the emergency call if the monitored value is larger than an exposure threshold value during the monitoring time interval. 

Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches a step (b1): BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1 Reply dated April 19, 2021Page 3 of 13 Reply to Office Action of January 21, 2021allowing the actuating-and-sensing module (Fig. 1) to issue the emergency call if the monitored value is larger than an exposure threshold value during the monitoring time interval  [Col. 10 lines 19-42:  An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time] and [Col. 10 lines 30-42:   Visual display LED2 performs the function of a display means. As intended herein, the display means may be any device which enables the operating personnel to observe the concentration levels and exposure values calculated by the microprocessor. Thus, the display means may be a device such as a cathode ray tube, an LCD display, a chart recorder, or any other device performing a similar function. In the preferred mode, the display means is a low cost three color LED, such as that depicted by LED2 in FIG. 2A].
. 
 Claims 3 & 4. Dependent on the VOC detecting and warning method according to claim 1.  Richter further discloses the computing device [0040] processes and converts information of the monitored values into an output data [] and controls the actuation of the gas transportation actuator [].

Richter does not explicitly disclose the computing device is a microprocessor processes and the transmission module transmits the output data, which is processed and converted by the microprocessor, to a connection device, so that the connection device displays, stores and transmits information of the output data and the connection device performs a protective measure for notification.

Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches a microprocessor (Fig. 1: microprocessor 10) and the transmission module (Fig. 1: 11 a/d converter) transmits the output data [Col. 7 lines 50-56], which is processed and converted by the microprocessor (10) [Col. 10 lines 19-42] , to a connection device (20 led or display & 22 buzzer), so that the connection device displays [Col. 10 lines 19-42: buzzer 22 alarms, led 20 or display option alerts], stores   [Col. 10 lines 19-42:tores in non-volatile RAM] and transmits information of the output data [Col. 7 lines 50-56] and the connection device performs a protective measure for notification  [Col. 10 lines 19-42 buzzer and displays].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s microcomputer to transmit the signal data store and process the data for evaluation and perform protective measures of notification as a method for processing Richter’s VOC detection because summing up the exposures improves the accuracy 

Claim 12. Richter discloses a VOC (volatile organic compound) detecting and warning method [0029 he sensor may be configured to sense at least one ambient air component from the group of carbon monoxide (CO), carbon dioxide (CO.sub.2), nitrogen (N), nitrous oxide (N.sub.2O), volatile organic compounds (VOC), humidity and fine dust. That is, the sensor may, for example, sense if such an ambient air component is present, and the sensor may also determine the concentration of this ambient air component], comprising steps of: (a) providing a miniature actuating-and-sensing module (Figs. 2: micro actuator device 1) [0057  Furthermore, a micro fluid actuator 5 is arranged in the mobile device 1. The micro fluid actuator 5 is also coupled to the fluid channel 3. The micro fluid actuator 5 is arranged downstream of the sensor], wherein the miniature actuating-and-sensing module (1) comprises a gas transportation actuator (Fig. 2: 2 inlet and 6-8 membrane, operating means and carrier), a gas sensor (Fig. 2:  sensor 4) a computing device [0040] and a transmission module [0040 mobile phone is transmission]; (b) performing a gas-guiding and monitoring operation [Abstract  a micro fluid actuator connected downstream of the sensor, configured, in the suction stroke, to suck in fluid through the fluid channel and to transport the same towards the sensor, and, in the pressure stroke, to transport the sucked-in fluid through said fluid channel back towards the opening] &  [0056-0057], wherein the gas transportation actuator (Fig. 2: 2 inlet and 6-8 membrane, operating means and carrier) is enabled to guide an amount of gas to the gas sensor (4), and the gas sensor (4) monitors a volatile organic compound [0081] of the amount of the gas in each monitoring time interval [0044 10msec for a single sampling interval]  and obtains each monitored value corresponding thereto [0083 provides the micro fluid actuator 5 which sucks in the ambient air through the opening 2. Thus, the sucked.in ambient air flows substantially faster to the sensor 4 which, on the other ; (c) performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit [0088 One component of this disclosure is a flat membrane actuator which may shift an air volume (back and forth) in a cyclic manner, and to which one (or several) sensor(s) and a fluid line are connected].

Richter does not explicitly disclose the computing device is a microprocessor and the microprocessor performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit  and where values during the time unit are added up to obtain an exposure value by the microprocessor; and (d) performing a comparing and warning operation, wherein  the 

Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches a microprocessor (Fig. 1: microprocessor 10) and the microprocessor (Fig. 1: microprocessor 10) he microprocessor performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit [Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings. Readings older than 90 minutes are subtracted from the sum of the last 60 concentration values, and the newly read concentration value is added to the sum of the last 60 concentration values] monitors values during the time unit [Col. 10 lines 19-42:  If CO levels that are above the lower calibration limit are encountered, microprocessor IC1 will calculate the exposure level and maintain a total exposure record over the last 60 CO concentration readings. are added up to obtain an exposure value by the microprocessor (Fig. 1: microprocessor 10) [Col. 5 lines 23-50:  A sum is taken over the concentration levels in the concentration memory array. The sum over the array corresponds to a gas exposure over a period of time. If the sum of the concentration level memory array is indicative of an imminent toxic concentration of the identified gas, both an audible alarm and a visual indicator will be exhibited by the inventive gas detection system. The measured and stored level of concentration of the identified gas is visually displayed, preferable using a three-color LED, where red and green sequential color patterns are indicative of the detected concentration level of the identified gas]; and (d) performing a comparing and warning operation, wherein  the  (Fig. 1: microprocessor 10) [Col. 10 lines 19-42:  An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time], wherein if the exposure[Col. 10 lines 30-42:   Visual display LED2 performs the function of a display means. As intended herein, the display means may be any device which enables the operating personnel to observe the concentration levels and exposure values calculated by the microprocessor. Thus, the display means may be a device such as a cathode ray tube, an LCD  thereby providing a user with a protective measure to the user [Col. 3 lines 15-22:   Gas detectors systems whose purpose is to protect against human hazards have their goal to keep the level of CO that is inhaled by human to a safe amount. Inhaled CO becomes COHb in the blood of an inhaling human. COHb in the blood is a function of both CO concentration and inhaling over time].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s method of processing VOC exposures to determine an exposure threshold and notify a user of the exposure and use the microprocessor and programming with Richter’s VOC detections because summing up the exposures improves the accuracy in obtaining a monitored hazardous exposure threshold level by providing values of sustained exposure over transient exposures [Consadori Col. 3 lines 15-30].

 
Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Consadori and in further view of Lloyd (US 20160202224; “Lloyd”).

Claims 5 & 8.   Dependent on the VOC detecting and warning method according to; claim 1. Richter further discloses the VOC detecting is a portable electronic device [0040 According to embodiments, the device is a mobile device. According to conceivable embodiments, the mobile device may be a mobile telephone or a smartphone or a wearable or a mobile computer. Wearables are mobile devices which are wearable at the body, in particular computers, e.g., in the form of watches, headbands and the like. Mobile computers are also known as laptops, notebooks or netbooks].

display device is used to perform a protective measure that displays an image for notification the connection device having a wired communication module and the wired transmission module is at least one selected from the group consisting of a USB transmission module, a mini-USB transmission module and a micro-USB transmission module.

Lloyd teaches an air sensor with a flow control systems (Fig. 1).  Lloyd further teaches the connection device (display) [0030 display and/or other user output devices in addition to various user input devices. However, in other embodiments, the device 100 may function in conjunction with another portable device or a non-portable device such as a desktop computer, electronic tabletop device, server computer, smart phone, etc., which can communicate with the device 100, e.g., via network connections. The device 100 may, for example, be capable of communicating via a wired connection using any type of wire-based communication protocol (e.g., serial transmissions, parallel transmissions, packet-based data communications)] having a wired communication module (Fig. 1: 120 Sensor Processing Unit) and the wired transmission module (120) is a USB transmission module [0031 an SPU 120, application (or host) processor 112, application (or host) memory 114, and may comprise one or more sensors, such as external sensor(s) 116. The application processor 112 may, for example, be configured to perform the various computations and operations involved with the general function of the device 100 (e.g., running applications, performing operating system functions, performing power management functionality, controlling user interface functionality for the device 100, etc.). The application processor 112 may, for example, be coupled to SPU 120 through a communication interface 118, which may be any suitable bus or interface, such as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s wired USB connection between a processor and display .

Claims 6, 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Consadori and in further view of Zhang (US 20180073759; ”Zhang”).

Claims 6, 7 & 9.   Dependent on the VOC detecting and warning method according to claim 1.  Richter further discloses the VOC detecting is a portable electronic device [0040 According to embodiments, the device is a mobile device. According to conceivable embodiments, the mobile device may be a mobile telephone or a smartphone or a wearable or a mobile computer. Wearables are mobile devices which are wearable at the body, in particular computers, e.g., in the form of watches, headbands and the like. Mobile computers are also known as laptops, notebooks or netbooks].

Richter does not describe the details of the portable electronic devices capability of:

1)  a microcomputer connected to a connection device to provide a protective measure that is at least one selected from the group consisting of displaying an image, generating a sound effect, generating a light effect and generating a vibration effect and the display device is used to perform a protective measure that displays an image for notification.


2) a wireless BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1 Reply dated April 19, 2021Page 4 of 13Reply to Office Action of January 21, 2021transmission module, and the connection device is a portable electronic device having a wireless transmission module, the wireless transmission module is at least one selected from the group consisting of a Wi-Fi transmission module, a Bluetooth transmission module, a radio frequency identification transmission module and a near field communication transmission module and the device is used to perform a protective measure for notification , wherein the protective measure is at least one selected from the group consisting of displaying an image, generating a sound effect, generating a light effect and generating a vibration effect and the display device is used to perform a protective measure that displays an image for notification.


With regard to 1) Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches a microprocessor (Fig. 1: microprocessor 10) lines 19-42] is connected to the connection device (Fig. 1: 20 display and 22 alarm) that performs a protective measure for notification [Col. 10 lines 19-42 buzzer and displays].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s microcomputer and connection devices to transmit the signal data store and process the data for evaluation and perform protective measures of notification as elements and a method for processing Richter’s VOC detection because summing up the exposures to obtain a monitoring of a hazardous exposure threshold level [Consadori Col. 3 lines 15-30].

With regard to 2) Zhang teaches forecasting future Indoor Air Quality (IAQ) information to estimate the expected personal exposure to a volatile organic compounds (VOC) [0006].  Zhang further teaches a display device (Fig. 1: 23 portable device with display)(Fig. 10a display with VOC notification) having a wireless communication module (Fig. 1: 23 shows wireless communication to a smartphone 23 with display) [0047 measure the concentration of indoor PM 2.5. In other embodiments, the sampled sensor data may be transmitted wirelessly to the cloud server, for example via WiFi, Bluetooth, or Cellular networks. The sampling rate of all the sensors is set to one sample per five seconds. Table 1 summarizes the air quality sensors] and the wireless transmission module is at least one selected from the group consisting of a Wi-Fi transmission module, and a Bluetooth transmission module [0047] transmission to the cloud requires retrieval from the cloud through wireless [0047 WiFi, Bluetooth, or Cellular networks].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s wireless transmission and reception to a display system using WiFi, Bluetooth, or Cellular  networks  and provide communication and application processes for a smartphone notification of VOC monitoring  with Richter’s indication/connection unit because utilizing remote access via a smartphone application increases the health monitoring notification to adjust exposure to detrimental VOC environment [Zhang 0059].

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Consadori and in further view of Chen (US 20160076530; ”Chen”).
Claim 10. Dependent on the VOC detecting and warning method according to claim 1. Richter further discloses the gas transportation actuator (Fig. 2: 2 inlet and 6-8 membrane, operating means and carrier) comprises: a gas inlet plate (Fig. 2: 2, 3 & 24) having at least one inlet (2), at least one convergence channel (3) and a central cavity (24) defining a convergence chamber (24), wherein the at least one inlet (2) allows the gas to flow in [], BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1 Reply dated April 19, 2021Page 5 of 13 Reply to Office Action of January 21, 2021 and wherein the convergence channel (3) is spatially corresponding to the inlet (2) and guides the gas flowing in the inlet (2) to the convergence chamber (24); a resonance plate (6 & 23) and a movable part (central 6), and a piezoelectric actuator (7) aligned with the resonance plate (6 & 23), so that the gas flowing in the at least one inlet (2) of the gas inlet plate (2, 3 & 24) is converged to the central cavity (24) along the at least one convergence channel (3) and flows into the first chamber (24) through aperture (22) of the resonance plate (6 & 23) when the piezoelectric actuator (7) is enabled, whereby the gas is further transported through a resonance between the piezoelectric actuator(7) and the movable part of the resonance plate (central 6).  
 Richter does not explicitly disclose a resonance plate having a central aperture and a movable part, wherein the central aperture is spatially corresponding to the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the gas flowing in the at least one inlet of the gas inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled.

Chen teaches a micro-gas pressure driving device. The micro-gas pressure driving device includes a miniature gas transportation module.  Chen further teaches the gas transportation actuator (Fig. 5: 1a)  comprises: a resonance plate (Fig. 5: 13 & 130) having a central aperture (Fig. 5: 130) and a movable part (Fig. 5: 13), wherein the central aperture (Fig. 5: 130) is spatially corresponding [0034  at least one convergence channel 123 of the convergence plate 12, transferred through the central aperture 130 of the resonance membrane 13] to the convergence chamber (Fig. 5: 123) and the movable part (Fig. 5: 13) surrounds (Fig. 1b: 130 surrounded by 13 resonance membrane) the central aperture (Fig. 5: 130); and a piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) aligned (Fig. 1: 14 actuator lines up with resonance plate 13) with the resonance plate (Figs. 1& 5: 13 & 130), wherein a gap (Fig. 5: gap area of first chamber 131) is formed between the resonance plate (Fig. 5: 13 & 130) and the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) to define a first chamber (Fig. 5: 131), so that the gas flowing in the at least one inlet (Fig. 5: 120) of the gas inlet plate (Fig. 5: 12) is converged [0034 consequently, the gas is fed into the at least one inlet 120 of the convergence plate 12. The gas is sequentially converged to the central opening 124 through the at least one convergence channel 123 of the convergence plate 12] to the central cavity (Fig. 5: 124) along the at least one convergence channel (Fig. 5: 123) and flows [0034] into the first chamber (Fig. 5: 131) through the central aperture (Fig. 5: 130) of the resonance plate (Fig. 5: 13 & 130) when the piezoelectric actuator (Fig. 5: 140-143) is enabled, whereby the gas is further transported  through a resonance between the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) and the movable part  (Fig. 5: 13) of the resonance plate (Fig. 5: 13 & 130) [0035 As the piezoelectric actuator 14 is actuated, the resonance of the resonance membrane 13 occur.  Consequently, the resonance membrane 13 is also vibrated along the vertical direction in the reciprocating manner. As shown in FIG. 5C, the resonance membrane 13 is vibrated downwardly and contacted with the upper portion 140c of the suspension plate 140 of the piezoelectric actuator 14. Due to the deformation of the resonance membrane 13, the volume of the first chamber 131 is shrunken and the middle communication space of the first chamber 131 is closed. Under this circumstance, the gas is pushed toward peripheral regions of the first chamber 131. Consequently, the gas is transferred downwardly through the vacant space 145 of the piezoelectric actuator 14]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s micro-gas pressure transportation module with Richter’s micro-sensor because the transportation module improves the efficiency of transporting a gas by facilitating the gas to flow at a high speed while also achieving silent efficacy and provides a space efficient portability applied to medical equipment [Chen 0047].

Claim 11. Dependent on the VOC detecting and warning method according to claim 10.  Richter does not explicitly disclose the piezoelectric actuator comprises: a suspension plate having a first surface and a second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1 Reply dated April 19, 2021Page 6 of 13 Reply to Office Action of January 21, 2021 first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration.

Chen teaches a micro-gas pressure driving device. The micro-gas pressure driving device includes a miniature gas transportation module.  Chen further teaches the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) comprises: a suspension plate (Fig. 5: 140) having a first surface (Fig. 5: 121) and a second surface (Fig. 5: 122) wherein the suspension plate (Fig. 5: 140) is permitted to undergo a bending vibration (Fig. 6 c & d) [0028 The suspension plate 140, the outer frame 141 and the at least one bracket 142 of the piezoelectric actuator 14 may have various types] & [0034  the piezoelectric actuator 14 is vibrated along a vertical direction in a reciprocating manner by using the bracket 142 as a fulcrum];  18AttoyDakdNo:5852-0240PUS1an outer frame (Figs. 2a & b: 141) arranged around (Figs. 2a & b show outer frame 141 surrounds suspension plate 140) the suspension plate (Fig.2a&b: 140); at least one bracket (Figs. 2 a&b: 142) connected between [0026 The at least one bracket 142 is connected between the suspension plate 140 and the outer frame 141] the suspension plate (Fig. 5: 140) and the outer frame (Fig. 5: 141) for elastically supporting [0034 the piezoelectric actuator 14 is vibrated along a vertical direction in a reciprocating manner by using the bracket 142 as a fulcrum] the suspension plate (Fig. 5: 140); and a piezoelectric plate (Fig. 5: 143), wherein a length of a side of the piezoelectric plate (Fig. 5: 143) equal to a length of a side (Figs. 2a&b show 140 suspension plate and 143 are the same size) of the suspension plate (Fig. 5: 140), and the piezoelectric plate (Fig. 5: 143) is attached on the first surface  (Fig. 5: 121) of the suspension plate (Fig. 5: 140), wherein when a voltage  is applied to the piezoelectric plate (Fig. 5: 143), the suspension plate  (Fig. 5: 140) is driven to undergo the bending vibration [0034 he piezoelectric actuator 14 is vibrated along a vertical direction in a reciprocating manner by using the bracket 142 as a fulcrum. As shown in FIG. 5B, the piezoelectric actuator 14 is vibrated downwardly in response to the applied voltage].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s micro-gas pressure transportation framework with Richter’s micro-sensor because the transportation framework improves the efficiency of transporting a gas by facilitating the gas to flow at a high speed while also achieving silent efficacy and provides a space efficient portability applied to medical equipment [Chen 0047].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856